DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an Applications filed in India on 7/26/2017 and 3/21/2018.  It is noted, however, that applicant has not filed a certified copy of the Applications as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 7/21/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single species in the reply filed on 7/21/2022 is also acknowledged.  
The elected species read upon claims 1-13, 16, 18-21, 23 and 26.  
Claim Objections 
Claims 18-19 are objected to for the following reasons:
Claim 18 recites “[t]he liquid dosage form of claim 1 is ready to use oral solution”.  
Claim 19 recites “[t]he liquid dosage form of claim 1 is stable liquid dosage form…”.  
And claim 23 recites “[t]he liquid dosage form of claim 1 is packaged in the pharmaceutically acceptable packaging material selected from…”.
It is believed claim 18 should recite “[t]he liquid dosage form of claim 1, wherein the dosage form is a ready to use oral solution”; claim 19 should recite “[t]he liquid dosage form of claim 1, wherein the dosage form is a stable liquid dosage form…”; and claim 23 should recite “[t]he liquid dosage form of claim 1, wherein the dosage form is packaged in a pharmaceutically acceptable packaging material selected from …”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16, 18-21, 23 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parvantaneni et al (WO 2014/041551; of record).
Claim 1 is drawn to a liquid dosage form of imatinib comprising:
(a)	about 0.01% to about 25% w/v imatinib (more specifically, imatinib mesylate 			(claim 5));
(b)	about 25% to about 60% w/v solvent or co-solvent (more specifically, glycerin (claims 6 and 10));
(c)	about 0.01% to about 10% w/v of a preservative (more specifically, sodium benzoate (claims 7 and 11));
(d)	a pH modifying agent (more specifically, citric acid (claims 8 and 12)) in an amount sufficient to adjust the pH of the liquid dosage form to a desire pH (more specifically, from about 2.0 to about 7.0 (claim 4)); and
(e)	a vehicle (more specifically, water (claim 9)) in a quantity sufficient to bring the final volume of the liquid dosage form to the desired volume.
Parvantaneni et al teach a liquid dosage form of imatinib (Page 15, Table 3, Example 9) comprising:
(a)	9.56% w/v imatinib mesylate;
(b)	20% w/v glycerin;
(c)	0.10% w/v sodium benzoate;
(d)	0.20% w/v citric acid, wherein “[t]he solutions according to the present invention have a pH of about 2 to 5.5” (Page 9, Lines 20-23); and
(e)	purified water (qs to 100% w/v).
As such, Example 9 of Parvantaneni et al differs from the instantly claimed liquid dosage form in the amount of glycerin.  Specifically, Example 9 of Parvantaneni et al comprises 20% glycerin as opposed to about 25% to about 60% glycerin, as instantly claimed.
Yet, as further taught by Parvantaneni et al – discussing the “solvent or cosolvent” wherein “[a] preferred solvent or cosolvent of the present invention is glycerin” – “[t]he solvent or cosolvent [can be] used either single or in combinations in the range of about 1% to about 40% by weight relative to the total weight of the composition” (Page 7, Lines 1-4).
And, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
Accordingly, claims 1, 4-8 and 10-12 are rejected as prima facie obvious.
Claims 2-3 are drawn to the liquid dosage form of claim 1, further comprising about 0.01% to about 15% w/v of a sweetening agent (claim 2), more specifically, sucrose (claim 13) – and/or about 0.01% to about 5% w/v of a flavoring agent (claim 3), more specifically, orange (claim 16).
Example 9 of Parvantaneni et al further comprises:
30% w/v sucrose, which Parvantaneni et al identifies as a diluent (see Page 6, Lines 20-21: the “preferred diluent of the present invention is sucrose”), further disclosing that “[d]iluents of the present invention can also serve other functions.  For example a diluent can also serve as a bulk sweetener” (Page 6, Lines 17-18) wherein “[t]he diluent [can be] used either single or in combinations in the range of about 5% to about 80% by weight relative to the total weight of the composition” (Page 6, Lines 23-24); and
0.50% w/v orange sweet flavor.
Accordingly, claims 2-3, 13 and 16 are also rejected as prima facie obvious.
Claim 18 is drawn to the liquid dosage form of claim 1, wherein the liquid dosage form is a ready-to-use oral solution.
It is asserted, absent evidence to the contrary, that Example 9 of Parvantaneni et al entails a ready-to-use oral solution.
According, claim 18 is also rejected as prima facie obvious.
Claim 19 is drawn to the liquid dosage form of claim 1, wherein the liquid dosage form is a stable liquid dosage form characterized in that (a) any individual impurity present therein is not more than 2.0% and (b) the total impurities present therein are not more than 5.0%.
As taught by Parvantaneni et al, “[t]he formulations of the present invention were found to be stable through the stability testing storage period” (Page 12, Lines 1-2) and it is asserted, absent evidence to the contrary, that the prima facie obvious liquid dosage form based on Example 9 of Parvantaneni et al would not comprise more than (a) 2.0% of any individual impurity therein, and (b) 5.0% total impurities therein.  
According, claim 19 is also rejected as prima facie obvious.
Claims 20-21 are drawn to the liquid dosage form of claim 1, wherein the dosage form has one or more approximate pk parameters.
As taught by Parvantaneni et al, related formulations Example 3 and Example 21 have an AUC that is 26.7% and 71% greater than the AUC of an imatinib known formulation, and a Cmax that is 43.9% and 20.7% greater than the Cmax of an imatinib known formulation (Page 19, Table 7) and it is asserted, absent evidence to the contrary, that the prima facie obvious liquid dosage form based on Example 9 of Parvantaneni et al would necessarily have one of more of the recited pk parameters. 
 According, claims 20-21 are also rejected as prima facie obvious.
Claim 23 is drawn to the liquid dosage form of claim 1, wherein the dosage form is packaged in a pharmaceutically acceptable packaging material such as a clear, transparent or opaque container.
It is necessarily the case that the liquid formulations of Parvantaneni et al are packaged in a clear, transparent or opaque container.  There would be no way to formulate the aqueous solutions of Parvantaneni et al absent some container.
Accordingly, claim 23 is also rejected as prima facie obvious.
Claim 26 is drawn to a liquid dosage form of imatinib comprising:
(a)	about 0.01% to about 25% w/v imatinib mesylate;
(b)	about 25% to about 60% w/v glycerin;
(c)	about 0.01% to about 10% w/v sodium benzoate;
(d)	citric acid in an amount sufficient to adjust the pH of the liquid dosage form to a desire pH; 
(e)	water in a quantity sufficient to bring the final volume of the liquid dosage form to the desired volume; and
(f) 	about 0.01 to about 10% w/v liquid maltitol.
The formulation of claim 26 is the identical to the liquid dosage form of claim 1 as further limited by claims 4-8 and 10-12 rejected as prima facie obvious above, except that the formulation of claim 26 further comprises about 0.01 to about 10% w/v liquid maltitol.
As discussed above, Example 9 of Parvantaneni et al further comprises 30% w/v sucrose, which Parvantaneni et al identifies as a diluent (see Page 6, Lines 20-21: the “preferred diluent of the present invention is sucrose”), further disclosing that “[d]iluents of the present invention can also serve other functions.  For example a diluent can also serve as a bulk sweetener” (Page 6, Lines 17-18) wherein “[t]he diluent [can be] used either single or in combinations in the range of about 5% to about 80% by weight relative to the total weight of the composition” (Page 6, Lines 23-24).  As further taught by Parvantaneni et al, in addition to sucrose, “[r]epresentative diluents include, but are not limited to… maltitol” (Page 6, Lines 19-20).
As such, it would have been prima facie obvious to substitute liquid maltitol (in the range of about 5% to about 80% by weight) in place of sucrose in the formulations of Parvantaneni et al.  The simple substitution of one usable diluent that functions as a sweetener for another usable diluent that functions as a sweetener is prima facie obvious.
Accordingly, claim 26 is also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claims 1-13, 16, 18-21, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/633,048. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘048 claims are similarly drawn to a liquid dosage form of imatinib comprising: 
(a)	about 0.01% to about 25% w/v imatinib mesylate;
(b)	about 25% to about 60% w/v glycerin;
(c)	about 0.01% to about 10% w/v sodium benzoate;
(d)	citric acid in an amount sufficient to adjust the pH of the liquid dosage form to a desire pH; 
(e)	water in a quantity sufficient to bring the final volume of the liquid dosage form to the desired volume; 
(f) 	about 0.01 to about 10% w/v liquid maltitol
and further comprising about 0.01% w/v to about 5% w/v of acesulfame, which is embraced by instant claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611